    Case 6:13-cr-00061-RWS-JDL Document 16 Filed 01/28/20 Page 1 of 1 PageID #: 68

                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION

 UNITED STATES OF AMERICA §
                                                       §
                                                       § CASE NUMBER 6:13-CR-00061-RWS
                                                       §
v.                                   §
                                                       §
                                                       §
JOHNNY HINES, JR. §

                                                  ORDER


       Comes now the Court and finds that probable cause has been established in the above captioned

criminal action and Defendant, JOHNNY HINES JR., is held over for a final revocation hearing.

       So ORDERED and SIGNED this day of January 2020.




                                                           K.,Nicole Mitchell, U.S. Magistrate Judge
